Citation Nr: 9906371	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  95-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a panic disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an adjustment 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from January 27, 1970, to 
March 12, 1970.

Initially, the Board of Veterans' Appeals (Board) notes that, 
by a decision entered in July 1994, the Pittsburgh, 
Pennsylvania, Regional Office (RO) denied the veteran's 
claims of service connection for panic and adjustment 
disorders, and hypertension.  The veteran was notified of 
this decision, but did not appeal within the time period 
allowed.  38 C.F.R. § 20.302 (1994).  Consequently, this 
prior denial of service connection became final.  
38 C.F.R. § 20.1103 (1994).  (The Board also notes that the 
psychiatric problems addressed in July 1994 and thereafter 
were described as including what appears to be two 
disorders-a panic disorder and an adjustment disorder.  The 
Board has consequently identified each on the preceding page 
as part of the issues on appeal.)  

The veteran's current appeal comes to the Board on appeal 
from a July 1995 RO decision.  The Board notes, however,  
that the RO did not specifically address the question of 
whether new and material evidence had been presented since 
the prior final denial in July 1994.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998) (new and material 
evidence must be presented in order to reopen a previously 
denied claim).  It is not clear whether this question was not 
specifically addressed because the RO had tacitly determined 
that the prior claim should in fact be reopened, or because 
the RO believed that the July 1994 decision was not a final 
determination.  Whatever the reason, it does not now appear 
that the veteran was informed of the laws and regulations 
governing such a situation in the subsequently issued 
September 1995 statement of the case (SOC), or any of the 
supplemental statements of the case (SSOCs).  Because the 
Board finds that the July 1994 denial is a final unappealed 
determination, the veteran must be advised of these 
provisions.  This is so because controlling regulations 
provide that the SOC must contain, among other things, a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination.  38 C.F.R. § 19.29 
(1998).  Moreover, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court") has 
held that, when the Board addresses in its decision a 
question that has seemingly not yet been addressed by the 
agency of original jurisdiction (AOJ), the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the SOC or 
SSOCs provided to the veteran fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (1998).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

Given that the question initially before the Board is whether 
previously denied claims should be reopened, the Board notes 
several legal requirements in this regard.  The Court has 
held that, in a matter such as this, the Board has a legal 
duty to consider the issue of whether new and material 
evidence has been submitted to reopen the claims regardless 
of the RO's actions.  See Barnett v. Brown, 8 Vet.App. 1 
(1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claims.  See McGinnis v. Brown, 4 
Vet.App. 239, 244 (1993).  Therefore, the first issue that 
must be addressed by the Board is whether the previously 
denied claims ought to be reopened.  38 U.S.C.A. § 5108 (West 
1991).  (The issues on appeal have been thusly characterized 
consistent with this requirement.)  To give the veteran the 
opportunity to directly address this question, the Board will 
remand this case.

In determining whether new and material evidence has been 
presented, VA must review the new evidence "in the context 
of" the old.  See Jones v. Derwinski, 1 Vet. App. 210, 215 
(1991).  New and material evidence is "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156 (1998); Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998) (the previously used test of whether the 
newly received evidence had raised a reasonable possibility 
of changing the prior outcome is now invalid).  

Controlling regulations also provide that a SSOC will be 
furnished to the veteran when additional pertinent evidence 
is received.  19 C.F.R. § 19.31 (1998).  In this case, the 
record on appeal shows that, in August 1998, the veteran 
filed with the RO a December 1969 private examination report.  
The examination, which took place just three months prior to 
his entry into military service, noted that the veteran's 
psychological status was "O.K." and was presented by the 
veteran as additional proof that he did not have a 
psychiatric disability prior to service entry.  However, no 
SSOC was thereafter issued.  The Board finds that, in view of 
the RO's July 1994 decision (which found that the veteran's 
psychiatric disorder had pre-existed service and was not 
aggravated thereby), the October 1969 examination report 
constitutes additional pertinent evidence.  Therefore, a 
remand is also required for the RO to address this evidence 
and issue a SSOC.  38 C.F.R. § 19.31 (1998).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.
	
2.  Thereafter, the RO should expressly 
address the question of whether new and 
material evidence has in fact been 
presented since the July 1994 rating 
decision.  If it is determined that new 
and material evidence has been presented 
with respect to any claim, further action 
should be taken in accordance with the 
sequence of adjudicatory steps as set 
forth in Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc) 
and Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999) (en banc) (if a 
previously denied claim is reopened, 
consideration of whether the claim is 
well grounded, and if so, whether the 
duty to assist has been fulfilled, must 
be undertaken before addressing the 
underlying merits of the issue).  If any 
benefit sought is not granted, a SSOC 
should be issued.  The SSOC should, among 
other things, address the pertinent facts 
and evidence obtained since issuance of 
the July 1998 SSOC, and should include a 
summary of the laws and regulations 
applicable to attempts to reopen 
previously denied claims, with 
appropriate citations.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claim's folder should be returned to this Board for 
further appellate review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of the remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that, for all claims that are remanded by 
the Board or the Court, additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


